

116 HR 1160 IH: Molalla River Wild and Scenic Rivers Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1160IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Schrader (for himself, Mr. Blumenauer, Mr. DeFazio, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Wild and Scenic Rivers Act to designate segments of the Molalla River in the State of
			 Oregon as components of the National Wild and Scenic Rivers System, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Molalla River Wild and Scenic Rivers Act. 2.Designation of wild and scenic river segments, Molalla River, OregonSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
			
				(__)Molalla river, Oregon
 (A)In generalThe following segments in the State of Oregon, to be administered by the Secretary of the Interior as a recreational river:
 (i)Molalla riverThe approximately 15.1-mile segment from the southern boundary line of T. 7 S., R. 4 E., sec. 19, downstream to the edge of the Bureau of Land Management boundary in T. 6 S., R. 3 E., sec. 7.
 (ii)Table Rock Fork Molalla RiverThe approximately 6.2-mile segment from the easternmost Bureau of Land Management boundary line in the NE1/4 sec. 4, T. 7 S., R. 4 E., downstream to the confluence with the Molalla River.
 (B)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the river segments designated by subparagraph (A) is withdrawn from all forms of—
 (i)entry, appropriation, or disposal under the public land laws; (ii)location, entry, and patent under the mining laws; and
 (iii)disposition under all laws relating to mineral and geothermal leasing or mineral materials.. 3.Technical correctionsSection 3(a)(102) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(102)) is amended—
 (1)in the heading, by striking Squaw Creek and inserting Whychus Creek; (2)in the matter preceding subparagraph (A), by striking McAllister Ditch, including the Soap Fork Squaw Creek, the North Fork, the South Fork, the East and West Forks of Park Creek, and Park Creek Fork and inserting Plainview Ditch, including the Soap Creek, the North and South Forks of Whychus Creek, the East and West Forks of Park Creek, and Park Creek; and
 (3)in subparagraph (B), by striking McAllister Ditch and inserting Plainview Ditch. 